Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 10/26/2020 have been entered. Claims 6-8, 17, and 18 have been amended. Claims 16-20 stand withdrawn. Claim 21 has been newly added and claim 20 ha been cancelled. This leaves claims 1-15 and 21 currently pending and active.
The rejection below has been updated to reflect Applicant’s amendments.

Claim Objections
Claim 8 is objected to because of the following informalities:  there appears to be a typographical error where the claim reads “encompass” rather than “encompasses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erb, Jr. et al.  (US 2003/0148693) in view of Fernando et al. (US 2012/0276368), in view of Norvell (US 5,811,167) and in view of Diacos (US 2,720,269).
Regarding claims 1 and 10, 11, and 13-15, Erb teaches a thermal acoustic insulating blanket (Erb para 5, 15) which has a film or facing layer (Erb para [0033]) and at least one layer Erb para [0071-0073], [0027]; fig 1, item 10).
Erb is silent with respect to a grommet extending through the composite laminate.
Erb, Fernando, Norvell, Diacos and the instant application are related in the field of thermal insulation blankets.
Fernando teaches a burnthrough protection system of a curable buffer layer, item 15, applied to a foam insulation layer, item 14, and may additionally have a batting layer of fiberglass, item 13 (Fernando para 27). The buffer layer acts to prevent the outermost fire barrier layer, part of the coverfilm, from adhering to the foam insulation layer and as an additional fire barrier layer (Fernando para 7, 20, 25). While Fernando does not utilize the word ‘rigid’ that the support layer is a foam, that the buffer layer is cured and because Fernando does not teach that the blanket drapes or conforms to a shape would lead one of ordinary skill in the art to believe that the structure of Fernando is rigid, and would thus be fully capable of providing stiffness so as to prevent contact between the blanket and the skin of the aircraft. It would be obvious to one of ordinary skill in the art to modify the insulation blanket of Erb to include the rigid buffer layer and foam insulation of Fernando because this would provide the insulation of Erb with increased burn through resistance, structure, and inhibit the coverfilm from adhering to the internal insulative layer(s).
Erb in view of Fernando is silent with respect to a through-hole extending through the rigid composite layer and the batting, where the hole has a grommet.
Norvell teaches an insulation package of at least one layer of insulation wrapped in a coverfilm. Norvell further teaches that mounting holes or holes for other purposes may be cut into and through both the coverfilm and the batting (Norvell col. 4, line 65 to col. 5 line 22; fig 3, 5, item 26) to allow for holes that are water tight even across several centimeter thickness, as well as increasing tear resistance of the cover layers (Norvell col. 3, lines 29-36). It would be obvious to one of ordinary skill in the art to modify the insulation laminate of Erb in view of Fernando with the water-tight hole of Norvell because this would provide the insulation blanket of Erb in view of Fernando with leak and tear resistant means to mount the insulation.
Erb in view of Fernando and Norvell remains silent with respect to the hole through the layers being fitted with a grommet.
Diacos teaches a fire blanket which has holes both perimetric and through-thickness fitted with grommets (Diacos fig 1, 3, items 13, 20) and weighted washers so as to allow the blankets to be hung  (Diacos col. 2, lines 61-71; col. 3, lines 23-26). It would be obvious to one of ordinary skill in the art to further modify Erb in view of Fernando and Norvell to have grommets and washers in through-thickness holes as taught by Diacos because this would further allow for precise hanging/mounting of the insulation blanket.
Regarding claim 2, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches that the insulating composite layer is between two coverfilm layers (Erb para [0033]; fig 1, items 22).
Regarding claims 3-5, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches additional batting layers between the coverfilm layers (Erb para [0027]; fig 1, items 12, 14, or 16), noting that as many layers as desired may be used (Erb para [0027]) and that the inorganic fibers are silica (glass) fibers (Erb para [0029-0030])
Regarding claim 8, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches additional layers of batting (Erb fig 1, items 12, 14, 16; para [0027]) between at least one coverfilm (Erb fig 1, item 22) and the composite layer as described for claim 1. 
Regarding claim 9, As Erb in view of Fernando, Norvell, and Diacos teaches the structure of a rigid composite laminate with a grommet as above for claim 1, it would be expected that the composite laminate would provide stiffness to retain the grommet.
Regarding claim 12, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 10. Erb teaches the thermal acoustic insulation composite layer may be adhered to the adjacent polymeric cover/facing film (Erb claim 23).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, III et al. (US 2011/0094826, hereafter ‘Richardson’) in view of Norvell (US 5,811,167) and in view of Diacos (US 2,720,269).
Regarding claims 6 and 21, Richardson teaches a thermal insulation and acoustic blanket with a fibrous batting or foam core (Richardson abs, para 26, 34), a multilayer burn through resistant composite of a moisture barrier layer and a platelet containing layer (Richardson paras 12, 15, items 11, 12), where the moisture barrier layer provides the composite with mechanical strength and stiffness (rigidity) (Richardson para 12, item 11) and thus may be considered to ‘prevent contact between the thermal acoustic insulation blanket and a skin of an aircraft’. Finally, there are two thermoplastic layers which encompasses the batting (Richardson para 17, 28, item 13) (“coverfilm”). This provides for a layer orientation where the first and Richardson items 13) encompass the batting, where at least the second coverfilm further is positioned between the batting and the rigid composite laminate.
Richardson is silent with respect to a through-hole extending through the rigid composite layer and the batting, where the hole has a grommet.
Richardson, Norvell, Diacos and the instant application are related in the field of thermal insulation blankets.
Norvell teaches an insulation package of at least one layer of insulation wrapped in a coverfilm. Norvell further teaches that mounting holes or holes for other purposes may be cut into and through both the coverfilm and the batting (Norvell col. 4, line 65 to col. 5 line 22; fig 3, 5, item 26) to allow for holes that are water tight even across several centimeter thickness, as well as increasing tear resistance of the cover layers (Norvell col. 3, lines 29-36). It would be obvious to one of ordinary skill in the art to modify the insulation laminate of Richardson with the water-tight hole of Norvell because this would provide the insulation blanket of Richardson with leak and tear resistant means to mount the insulation.
Richardson and Norvell remains silent with respect to the hole through the layers being fitted with a grommet.
Diacos teaches a fire blanket which has holes both perimetric and through-thickness fitted with grommets (Diacos fig 1, 3, items 13, 20) and weighted washers so as to allow the blankets to be hung  (Diacos col. 2, lines 61-71; col. 3, lines 23-26)
Regarding claim 6, Richardson in view of Norvell and Diacos teaches the thermal acoustic insulation blanket as above for claim 1. Richardson further teaches that the composite layers and thermoplastic layer work together to encompass the core (Richardson para 28) such that the composite and the coverfilm are both present and encapsulating the core on both major surfaces (Richardson para 28, fig 2). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Norvell and Diacos as applied above, and further in view of Busch et al. (US 2011/0274863).
Regarding claim 7, Richardson in view of Norvell and Diacos teaches the thermal acoustic insulation blanket of claim 1 as discussed above.
Richardson in view of Norvell and Diacos is silent with respect  to burn through resistant tape. 
Richardson in view of Norvell and Diacos and Busch are related in the field of thermal insulation for aircraft.
Busch teaches a burn through resistant tape to join different insulation blankets to each other (abs) via tabs (overlapping portions) as illustrated in fig. 1 (Fig 1, para 30). It would be obvious to one of ordinary skill in the art to modify the blanket of Richardson in view of Norvell .

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant provides a summary of the Erb and Fernando references, as well as the portion of the rejection relying upon these references on pages 5-10. Applicant also argues on pages 5-10 that combination of Erb in view of Fernando contains impermissible hindsight by the Examiner regarding the analysis for why the Examiner believes Fernando to meet the limitation of claim 1 requiring the composite laminate to be rigid.
The Examiner respectfully disagrees. As previously discussed in the prior rejection, while Fernando may not use the exact word rigid, both the broad teachings of the reference, and the specifically cited teachings, such as the curing of the buffer layer and the presence of the foam, along with no teachings of flexibility, bendability, or conformity would lead one of ordinary skill in the art to the conclusion that Fernando expects, at a minimum, a degree of stiffness or rigidness to be imparted to the fire insulation. It is further noted that Applicant does not provide a special definition of ‘rigid’ in their specification, and therefore no special meaning has been assigned to the word.
Applicant further argues on page 10 that Fernando teaches away from combination with Erb as Erb “requires adhering a facing film” in claim 23.
It is noted that the cited claim 23 of Erb posits ‘adhering’ a facing film in the alternative, reciting “adhering or attaching a polymeric facing film”, as opposed to requiring an adhesive 
Applicant argues on pages 10-13 that the Diacos reference is not in the same field of endeavor as the claimed invention and is not reasonably pertinent to the particular problem of the claimed invention because Diacos is a single layer blanket to be ‘manually cast over a flaming area.’
The Examiner respectfully disagrees. As stated in the above rejection,  Diacos is related to both the present application and the other art of record in that it is a fire-resistant/thermal insulation blanket. Further, it is noted that the predominant features for which Diacos is relied upon, that is through-thickness grommets and perimetric grommets which allow for reinforcing of holes and provide for a location from which to hang or mount a given fire blanket, while Norvell also teaches through-thickness holes which may also be for hanging or mounting a fire blanket, but are grommet-less.
Applicant argues on page 13 that Erb does not teach the limitations of amended claim 6. The Examiner notes that amended claim 6 is addressed under the new rejection chain beginning with Richardson.
Applicant argues on page 13 that Busch does not teach ‘tabs’ of burnthrough tape ‘configured to join the thermal acoustic blanket’. The Examiner respectfully disagrees, and directs Applicant’s attention to Busch para 30 and fig 1 which discuss and show extensions of the tape which may be used to attach disparate parts together in a form which may be considered a ‘tab’.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        2/13/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781